Title: [Diary entry: 20 March 1786]
From: Washington, George
To: 

Monday 20th. Thermometer at 42 in the Morning—48 at Noon and 46 at Night. Wind fresh from the No. East all day—misling and raining, more or less, till eveng. At times it fell pretty heavily. Planted in that square of my Botanical garden, adjoining to the Servants & spinning House in two and an half rows, 95 of the gloucester hiccory nut. They are on that side of the square next the House—between the Walk, and a locust tree standing within the Square. Trimmed all the Weeping willow trees which had been planted in the serpentine Walks both sides & which had begun to display their leaves.